DETAILED ACTION
Status of Claims
This Office Action is in response to the application filed on 11/01/2019. Claims 1-20 are presently pending and are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement submitted on 11/01/2019 is in compliance with 37 C.F.R. 1.97 and is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description:
Reference character 26
Reference character 90
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description:
Reference characters 20, 21, 23, 30, 48, 55, 64, 68, 82, and B (FIG. 1)
Reference characters 17, 18, 66, 67, 70, 72, 74, 76, 78, 79, 80, 81, 86, and 131 (FIG. 2)
Reference characters H, p0, p1, p2, VHx, VHy, y1, y2, X1, X2, O2, 22, and 24 (FIG. 11)
Reference character 224 (FIG. 12)
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 11, and 17:
	Claim 1 recites that a controller determines “a position of an edge of a trailer relative to the vehicle by processing the object point location data from the radar system at a reduced threshold relative to use of the data for vehicle detection.” The meaning of the “reduced threshold” in this limitation is unclear. Although ¶¶ 35-36 and 42 of the instant specification mention adjusting a “detection threshold,” it is unclear how this is achieved, and whether this is the same as the claimed “reduced threshold.” For examination purposes, the limitation has been interpreted to mean that the system uses an adjustable detection threshold when processing the 
Regarding claim 13:
	Claim 13 recites a limitation which refers to “controlling the steering system of the vehicle to maintain the vehicle along the backing path.” There is insufficient antecedent basis for this recitation, leading to indefiniteness. For examination purposes, this claim is interpreted as if it were dependent on claim 12. However, clarification is required.
Regarding claims 2-10, 12-16, and 18-20:
Since independent claims 1, 11, and 17 are rejected as being indefinite under 35 U.S.C. 112(b), claims 2-10, 12-16, and 18-20 are also rejected under 35 U.S.C. 112(b), because of their dependency upon rejected claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-11, and 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claims 1 and 11:
Step 1: Claim 1 is directed towards a trailer detection system for determining a trailer position relative to a vehicle. Claim 11 is directed to the corresponding method.
Step 2A, prong 1: Claims 1 and 11 recite the abstract concept of determining a trailer position relative to a vehicle. This abstract idea is described at least in claims 1 and 11 by the mental process steps of determining a position of an edge of a trailer relative to a vehicle by processing object point location 
With respect to claims 1 and 11, other than reciting “a controller,” nothing in the steps of determining the position of trailer edge, filtering out object point location data not correlated with the trailer edge, and correlating the determined position of the trailer edge to determine the angle of the trailer precludes the idea from practically being performed in the human mind. For example, if not for the “controller” language, the claim encompasses a human manually determining the position of trailer edge, filtering out object point location data not correlated with the trailer edge, and then correlating the determined position of the trailer edge to determine the angle of the trailer with the help of pen and paper.
Step 2A, prong 2: The claims recite elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application.
Claim 1 recites a controller which is a generic computer (see instant Specification FIG. 2) that is simply employed as a tool to perform the determining, filtering, and correlating portions of the abstract idea (See MPEP 2106.05(f)). Claim 1 also recites that the controller is configured to receive object point location data. This step is considered insignificant extra-solution activity, as it simply gathers data necessary to perform the abstract idea. Similarly, the recited step of a radar system outputting object point location data is considered insignificant extra-solution activity, as it simply outputs data necessary 
Claim 11 recites receiving object point location data from a radar system. This step is considered insignificant extra-solution activity, as it simply gathers data necessary to perform the abstract idea. This additional step amounts to necessary data gathering and generic computing components wherein all uses of the recited abstract idea require such data gathering and data output. See MPEP 2106.05(g).
Step 2B: For the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in the claims fail to amount to an inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.  
Therefore, when considering the combination of elements and the claimed invention as a whole, claims 1 and 11 are not patent-eligible.
Regarding claims 4-10 and 15-16:
Dependent claims 6, 8-9, and 15-16 recite further mental process steps such as establishing locations of points within first, second, and third coordinate systems, populating first and second matrices, calculating a rotation matrix, and processing the rotation matrix to derive the angle. These steps fall into the mental processes grouping of abstract ideas as they include a human mentally performing each of the steps with the help of pen and paper. Nothing in any of the steps precludes the idea from practically being performed in the human mind. The limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind if not for the recitation of generic computing components.
Dependent claims 4-10 and 15-16 only recite limitations further defining the mental process and recite further data gathering (i.e. detecting points along the trailer edge and receiving object point location data). These limitations are considered mental process steps and additional steps that amount 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2019/0337344 A1), hereinafter Yu, in view of Kozak et al. (US 2018/0356214 A1), hereinafter Kozak.
Regarding claim 1:
		Yu discloses the following limitations:
“A trailer detection system for a vehicle, comprising: a radar system outputting object point location data to a rear of the vehicle.” (See at least Yu ¶¶ 7, 30, 36, which disclose a radar sensor system that detects feature points representing a trailer and then transmits this data to the vehicle system.)
“and a controller: receiving the object point location data.” (See at least Yu ¶¶ 25 and 33, which disclose a controller that receives the image data collected by the sensor system.)
“and filtering out object point location data not correlated with the edge of the trailer based on object point location data persistence during driving of the “identifying one or more feature points within the images,” and that the  “visual feature points 316 may be, for example, the trailer wheels, the coupler 212, the trailer edges, or any other feature associated with the trailer 200.” These sections also disclose that “the location estimation system 300 includes an iterated extended Kalman filter 320 that receives the identified feature points 316 within the ROI 230 and the IMU sensor data 145 and analyzes the received data 145, 316.”)
“and correlating the determined position of the edge of the trailer relative to the vehicle to determine an angle of the trailer relative to the vehicle about a coupling point.” (See at least Yu ¶¶ 22, 33, 36, 44, and FIG. 1C, which disclose that the system “determines a plane P based on the feature points location 342” and “calculates a normal line 346 to the plane P to identify the trailer angle αT with respect to the world coordinate system.” “The world coordinate origin is defined at the starting pose of the vehicle 100.”)
Yu does not specifically disclose “determining a position of an edge of a trailer relative to the vehicle by processing the object point location data from the radar system at a reduced threshold relative to use of the data for vehicle detection.” However, Kozak in combination with Yu does teach this limitation. (See at least Kozak ¶¶ 15-16, 21, and 40, which disclose a system that uses a model to characterize a trailer so that “a position of the model area and thus the edge to be framed is determined… In the kinematic model the trailer can be represented in the form of a rectangle, wherein the side walls, the front wall, and the rear wall are represented as respective edges.” These sections also disclose that the “wall area of the trailer is characterized by the at least one line fit and the at least one feature is determined on the basis of the at least one line fit,” “the line fit by comparing the intensity values with a relative intensity threshold value, which is determined based on the intensity values of the detection points within the model sub-region.” This threshold value is adjustable based on parameters including the trailer wheelbase and “the mean value of the intensity values of the detection points.” Although Kozak does not specifically disclose using a radar system, Yu does teach this portion of the limitation. See at least Yu ¶ 30, which disclose that the “sensor system 140 may include other sensors such as, but not limited to, radar.”)
Kozak teaches several limitations of the claim that are also taught by Yu, including “receiving the object point location data” (see at least Kozak ¶ 6, which discloses that “lidar sensor data of a lidar sensor device of the towing vehicle are received from an environmental region of the towing vehicle and the attached trailer, and detection points corresponding to reflection points from the environmental region are identified in the lidar sensor data”), “filtering out object point location data not correlated with the edge of the trailer based on object point location data persistence during driving of the vehicle” (see at least Kozak ¶ 16, which discloses “detection points filtered prior to determining the line fit by comparing the intensity values with a relative intensity threshold value”), and “correlating the determined position of the edge of the trailer relative to the vehicle to determine an angle of the trailer relative to the vehicle about a coupling point” (see at least Kozak ¶ 19, which discloses that “in order to determine the trailer angle or the change of the trailer angle, for example, the line fit which describes the side wall of the trailer can be compared with that edge of the kinematic model which corresponds to the side wall of the trailer. An angle of the line fit can be inputted into the kinematic model, which then estimates the trailer angle as well as a rate of change of the trailer angle”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer detection system disclosed by Yu by using “the detection points within the model sub-region detection points, which originate from highly reflective objects in the environmental region of the vehicle/trailer combination, but not from the trailer, can be removed.” (See at least Kozak ¶ 16.)
Regarding claim 2:
Yu in combination with Kozak discloses the “system of claim 1,” and Yu further discloses the system “including a vehicle steering system, wherein: the controller further controls the steering system of the vehicle using the angle of the trailer in a kinematic model of the vehicle and trailer combination to maintain the vehicle along a backing path.” (See at least Yu ¶¶ 9, 47, and 53, which disclose that the system can determine a sequence of points associated with a rearward backing path, determine the steering angle, and send instructions to adjust the steering angle according to the sequence of points.)
Regarding claim 3:
Yu in combination with Kozak discloses the “system of claim 2,” and Yu further discloses “wherein the backing path corresponds with a user-commanded curvature of the vehicle and trailer.” (See at least Yu ¶ 23, which discloses that a driver can maneuver the vehicle along a backward path towards the trailer.)
Regarding claim 4:
Yu in combination with Kozak discloses the “system of claim 1,” and Yu further discloses “wherein the radar system includes a first radar unit mounted on a rear of the vehicle.” (See at least Yu ¶¶ 28, 30, and FIG. 1A, which disclose that the sensor system can include radar sensors mounted to the rear of the vehicle.)
Regarding claim 11:
		Yu discloses the following limitations:
“A method for determining a trailer position relative to a vehicle, comprising: receiving object point location data from a radar system.” (See at least Yu ¶¶ 25, 30, and 33, which disclose a controller that receives feature point data collected by the sensor system which could include radar sensors.)
“and filtering out object point location data not correlated with the edge of the trailer based on object point location data persistence during driving of the vehicle.” (See at least Yu ¶¶ 7 and 35-39, which disclose receiving image data and “identifying one or more feature points within the images,” and that the  “visual feature points 316 may be, for example, the trailer wheels, the coupler 212, the trailer edges, or any other feature associated with the trailer 200.” These sections also disclose that “the location estimation system 300 includes an iterated extended Kalman filter 320 that receives the identified feature points 316 within the ROI 230 and the IMU sensor data 145 and analyzes the received data 145, 316.”)
“and correlating the determined position of the edge of the trailer relative to the vehicle to determine an angle of the trailer relative to the vehicle about a coupling point.” (See at least Yu ¶¶ 22, 33, 36, 44, and FIG. 1C, which disclose that the system “determines a plane P based on the feature points location 342” and “calculates a normal line 346 to the plane P to identify the trailer angle αT with respect to the world coordinate system.” “The world coordinate origin is defined at the starting pose of the vehicle 100.”)
Yu does not specifically disclose “determining a position of an edge of the trailer relative to the vehicle by processing the object point location data from the radar system at a reduced threshold relative to use of the data in detecting a vehicle.” However, Kozak in combination with “a position of the model area and thus the edge to be framed is determined… In the kinematic model the trailer can be represented in the form of a rectangle, wherein the side walls, the front wall, and the rear wall are represented as respective edges.” These sections also disclose that the “wall area of the trailer is characterized by the at least one line fit and the at least one feature is determined on the basis of the at least one line fit,” and that the system filters detection points to determine “the line fit by comparing the intensity values with a relative intensity threshold value, which is determined based on the intensity values of the detection points within the model sub-region.” This threshold value is adjustable based on parameters including the trailer wheelbase and “the mean value of the intensity values of the detection points.” Although Kozak does not specifically disclose using a radar system, Yu does teach this portion of the limitation. See at least Yu ¶ 30, which disclose that the “sensor system 140 may include other sensors such as, but not limited to, radar.”)
Kozak teaches several limitations of the claim that are also taught by Yu, including “receiving object point location data” (see at least Kozak ¶ 6, which discloses that “lidar sensor data of a lidar sensor device of the towing vehicle are received from an environmental region of the towing vehicle and the attached trailer, and detection points corresponding to reflection points from the environmental region are identified in the lidar sensor data”), “filtering out object point location data not correlated with the edge of the trailer based on object point location data persistence during driving of the vehicle” (see at least Kozak ¶ 16, which discloses “detection points filtered prior to determining the line fit by comparing the intensity values with a relative intensity threshold value”), and “correlating the determined position of the edge of the trailer relative to the vehicle to determine an angle of the trailer relative to the vehicle about a coupling point” (see at least Kozak ¶ 19, which discloses that “in order to determine the trailer angle or the change of the trailer angle, for example, the line fit which describes the side wall of the trailer can be compared with that edge of the kinematic model which corresponds to the side wall of the trailer. An angle of the line fit can be inputted into the kinematic model, which then estimates the trailer angle as well as a rate of change of the trailer angle”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer detection system disclosed by Yu by using an adjustable threshold to process the point data and determine the trailer edge as taught by Kozak, because with this modification, “the detection points within the model sub-region detection points, which originate from highly reflective objects in the environmental region of the vehicle/trailer combination, but not from the trailer, can be removed.” (See at least Kozak ¶ 16.)
	Regarding claim 12:
Yu in combination with Kozak discloses the “method of claim 11,” and Yu further discloses “controlling a steering system of the vehicle using the angle of the trailer in a kinematic model of the vehicle and trailer combination to maintain the vehicle along a backing path.” (See at least Yu ¶¶ 9, 47, and 53, which disclose that the system can determine a sequence of points associated with a rearward backing path, determine the steering angle, and send instructions to adjust the steering angle according to the sequence of points.)
Regarding claim 17:
		Yu discloses the following limitations:
“A vehicle, comprising: a radar system outputting object point location data to a rear of the vehicle.” (See at least Yu ¶¶ 7, 30, 36, which disclose a radar sensor system that detects feature points representing a trailer and then transmits this data to the vehicle system.)
“and a controller: receiving the object point location data.” (See at least Yu ¶¶ 25 and 33, which disclose a controller that receives the image data collected by the sensor system.)
“and filtering out object point location data not correlated with the edge of the trailer based on object point location data persistence during driving of the vehicle.” (See at least Yu ¶¶ 7 and 35-39, which disclose receiving image data and “identifying one or more feature points within the images,” and that the  “visual feature points 316 may be, for example, the trailer wheels, the coupler 212, the trailer edges, or any other feature associated with the trailer 200.” These sections also disclose that “the location estimation system 300 includes an iterated extended Kalman filter 320 that receives the identified feature points 316 within the ROI 230 and the IMU sensor data 145 and analyzes the received data 145, 316.”)
“and correlating the determined position of the edge of the trailer relative to the vehicle to determine an angle of the trailer relative to the vehicle about a coupling point.” (See at least Yu ¶¶ 22, 33, 36, 44, and FIG. 1C, which disclose that the system “determines a plane P based on the feature points location 342” and “calculates a normal line 346 to the plane P to identify the trailer angle αT with respect to the world coordinate system.” “The world coordinate origin is defined at the starting pose of the vehicle 100.”)
Yu does not specifically disclose “determining the position of an edge of the trailer relative to the vehicle by processing the object point location data from the radar system at a reduced threshold relative to use of the data in detecting a vehicle.” However, Kozak in combination with Yu does teach this limitation. (See at least Kozak ¶¶ 15-16, 21, and 40, which disclose a system “a position of the model area and thus the edge to be framed is determined… In the kinematic model the trailer can be represented in the form of a rectangle, wherein the side walls, the front wall, and the rear wall are represented as respective edges.” These sections also disclose that the “wall area of the trailer is characterized by the at least one line fit and the at least one feature is determined on the basis of the at least one line fit,” and that the system filters detection points to determine “the line fit by comparing the intensity values with a relative intensity threshold value, which is determined based on the intensity values of the detection points within the model sub-region.” This threshold value is adjustable based on parameters including the trailer wheelbase and “the mean value of the intensity values of the detection points.” Although Kozak does not specifically disclose using a radar system, Yu does teach this portion of the limitation. See at least Yu ¶ 30, which disclose that the “sensor system 140 may include other sensors such as, but not limited to, radar.”)
Kozak teaches several limitations of the claim that are also taught by Yu, including “receiving the object point location data” (see at least Kozak ¶ 6, which discloses that “lidar sensor data of a lidar sensor device of the towing vehicle are received from an environmental region of the towing vehicle and the attached trailer, and detection points corresponding to reflection points from the environmental region are identified in the lidar sensor data”), “filtering out object point location data not correlated with the edge of the trailer based on object point location data persistence during driving of the vehicle” (see at least Kozak ¶ 16, which discloses “detection points filtered prior to determining the line fit by comparing the intensity values with a relative intensity threshold value”), and “correlating the determined position of the edge of the trailer relative to the vehicle to determine an angle of the trailer relative to the vehicle about a coupling point” (see at least Kozak ¶ 19, which discloses that “in order to determine the trailer angle or the change of the trailer angle, for example, the line fit which describes the side wall of the trailer can be compared with that edge of the kinematic model which corresponds to the side wall of the trailer. An angle of the line fit can be inputted into the kinematic model, which then estimates the trailer angle as well as a rate of change of the trailer angle”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer detection system disclosed by Yu by using an adjustable threshold to process the point data and determine the trailer edge as taught by Kozak, because with this modification, “the detection points within the model sub-region detection points, which originate from highly reflective objects in the environmental region of the vehicle/trailer combination, but not from the trailer, can be removed.” (See at least Kozak ¶ 16.)
	Regarding claim 18:
Yu in combination with Kozak discloses the “vehicle of claim 17,” and Yu further discloses the system “including a steering system, wherein: the controller further controls the steering system of the vehicle using the angle of the trailer in a kinematic model of the vehicle and trailer combination to maintain the vehicle along a backing path.” (See at least Yu ¶¶ 9, 47, and 53, which disclose that the system can determine a sequence of points associated with a rearward backing path, determine the steering angle, and send instructions to adjust the steering angle according to the sequence of points.)
Claims 5-6, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claims 4, 11, and 17 above, and further in view of Smith et al. (US 2019/0302764 A1), hereinafter Smith.
	Regarding claim 5:
Yu in combination with Kozak discloses the “system of claim 4,” but does not specifically disclose the following limitations. However, Singh does teach these limitations:
“wherein: the first radar unit is mounted on a right side of the rear of the vehicle.” (See at least Smith ¶¶ 35, 226, and FIG. 26, which disclose a sensor that is 
“and the radar system further includes a second radar unit mounted on a left side of the rear of the vehicle.” (See at least Smith ¶¶ 35, 226, and FIG. 26, which disclose a sensor that is mounted on the left side of the rear of a vehicle. These sections also disclose that the sensor can be a radar sensor.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer detection system disclosed by Yu in combination with Kozak by including radar sensor systems on the left and right sides of the rear of the vehicle as taught by Smith, because each of these sensors can assist the system in performing a trailer inspection, aligning the vehicle with the trailer, and determining the precise position of the trailer. (See at least Smith ¶¶ 191 and 226.)
	Regarding claim 6:
Yu in combination with Kozak and Smith discloses the “system of claim 5,” and Yu further discloses “wherein the controller: detects points along the edge of the trailer using the first… radar unit.” (See at least Yu ¶¶ 7, 30, and 36, which disclose that the system detects feature points that are associated with the trailer and uses these feature points to determine a plane representing the edge of the trailer.)
Yu in combination with Kozak does not specifically disclose the following limitations. However, Smith does teach these limitations:
“wherein the controller: detects points along the edge of the trailer using the first and second radar units.” (See at least Smith ¶¶ 15, 46, 223, 226, and FIG. 26, which disclose that two sensor units can detect points to sense features of a trailer, including its edge.)
“establishes locations of the points within first and second coordinate systems associated respectively with the first and second radar units.” (See at least Smith ¶¶ 46, 356, and 442-443, which disclose that each of the two sensors detects points, and that each sensor has its own coordinate space to define the location of detected points.)
“and uses the locations of the points within the first and second coordinate systems to establish locations for the points in a third coordinate system aligned with a hitch ball of the vehicle.” (See at least Smith ¶¶ 226, 442-443, and FIG. 26, which disclose that the system compares the detected point coordinates and “transforms the x, y position from the sensor coordinate space to the navigation/vehicle coordinate space.” This “navigation/vehicle coordinate space” reads on the “third coordinate system” recited in the claim limitation. These sections of Smith also disclose that the vehicle coordinate space is aligned with the center of the vehicle as illustrated in FIG. 26, which means it would be aligned with the hitch ball as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer detection system disclosed by Yu in combination with Kozak by establishing locations of points within a coordinate space for each sensor and then transforming these coordinate positions to a coordinate position in a vehicle coordinate space as taught by Smith, because this modification allows for a confidence procedure to be done in which the system determines if the coordinate positions match, and “then the confidence in the matched detection is incremented to increase its value.” (See at least Smith ¶ 442.)
Regarding claim 15:

Yu in combination with Kozak does not specifically disclose the following limitations. However, Smith does teach these limitations:
“wherein: receiving the object point location data from the radar system and determining the position of the edge of the trailer relative to the vehicle includes detecting points along the edge of the trailer using first and second radars in the radar system.” (See at least Smith ¶¶ 15, 46, 223, 226, and FIG. 26, which disclose that two sensor units can detect points to sense features of a trailer, including its edge.)
“and determining locations of the points within first and second coordinate systems associated respectively with the first and second radars.” (See at least Smith ¶¶ 46, 356, and 442-443, which disclose that each of the two sensors detects points, and that each sensor has its own coordinate space to define the location of detected points.)
“and correlating the determined position of the edge of the trailer relative to the vehicle to determine the angle of the trailer relative to the vehicle about the coupling point includes using the locations of the points within the first and second coordinate systems to establish locations for the points in a third coordinate system aligned with a hitch ball of the vehicle and included in the “transforms the x, y position from the sensor coordinate space to the navigation/vehicle coordinate space.” This “navigation/vehicle coordinate space” reads on the “third coordinate system” recited in the claim limitation. These sections of Smith also disclose that the vehicle coordinate space is aligned with the center of the vehicle as illustrated in FIG. 26, which means it would be aligned with the hitch ball as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer detection system disclosed by Yu in combination with Kozak by establishing locations of points within a coordinate space for each sensor and then transforming these coordinate positions to a coordinate position in a vehicle coordinate space as taught by Smith, because this modification allows for a confidence procedure to be done in which the system determines if the coordinate positions match, and “then the confidence in the matched detection is incremented to increase its value.” (See at least Smith ¶ 442.)
Regarding claim 19:
Yu in combination with Kozak discloses the “vehicle of claim 17,” and Yu further discloses that a “controller: detects points along the edge of the trailer using the first… radar.” (See at least Yu ¶¶ 7, 30, and 36, which disclose that the system detects feature points that are associated with the trailer and uses these feature points to determine a plane representing the edge of the trailer.)
Yu in combination with Kozak does not specifically disclose the following limitations. However, Smith does teach these limitations:
“wherein: the radar system includes a first radar unit mounted on a right side of the rear of the vehicle.” (See at least Smith ¶¶ 35, 226, and FIG. 26, which disclose a sensor that is mounted on the right side of the rear of a vehicle. These sections also disclose that the sensor can be a radar sensor.)
“and a second radar unit mounted on a left side of the rear of the vehicle.” (See at least Smith ¶¶ 35, 226, and FIG. 26, which disclose a sensor that is mounted on the left side of the rear of a vehicle. These sections also disclose that the sensor can be a radar sensor.)
“and the controller: detects points along the edge of the trailer using the first and second radars.” (See at least Smith ¶¶ 15, 46, 223, 226, and FIG. 26, which disclose that two sensor units can detect points to sense features of a trailer, including its edge.)
“establishes locations of the points within first and second coordinate systems associated respectively with the first and second radars.” (See at least Smith ¶¶ 46, 356, and 442-443, which disclose that each of the two sensors detects points, and that each sensor has its own coordinate space to define the location of detected points.)
“and uses the locations of the points within the first and second coordinate systems to establish locations for the points in a third coordinate system aligned with a hitch ball of the vehicle.” (See at least Smith ¶¶ 226, 442-443, and FIG. 26, which disclose that the system compares the detected point coordinates and “transforms the x, y position from the sensor coordinate space to the navigation/vehicle coordinate space.” This “navigation/vehicle coordinate space” reads on the “third coordinate system” recited in the claim limitation. These 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer detection system disclosed by Yu in combination with Kozak by establishing locations of points within a coordinate space for each sensor and then transforming these coordinate positions to a coordinate position in a vehicle coordinate space as taught by Smith, because this modification allows for a confidence procedure to be done in which the system determines if the coordinate positions match, and “then the confidence in the matched detection is incremented to increase its value.” (See at least Smith ¶ 442.)
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in combination with Kozak and Smith as applied to claim 6 above, and further in view of Chaney, Jr. et al. (US 2018/0118199 A1), hereinafter Chaney.
	Regarding claim 7:
Yu in combination with Kozak and Smith discloses the “system of claim 6,” but does not specifically disclose “wherein at least the first and second coordinate systems are population grids.” However, Chaney does teach this limitation. (See at least Chaney ¶¶ 72-76, which disclose a trailer “edge detection module” that executes a process in which “the number of gradient orientations is computed on a dense grid of uniformly spaced cells.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer detection system disclosed by Yu in combination with Kozak and Smith by computing the number of gradient orientations with a grid 
Claims 8-9, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in combination with Kozak as applied to claims 1, 11, and 17 above, and further in view of Taiana et al. (US 2021/0027490 A1), hereinafter Taiana.
Regarding claim 8:
Yu in combination with Kozak discloses the “system of claim 1,” but does not specifically disclose the following limitations. However, Taiana does teach these limitations:
“wherein the controller correlates the determined position of the edge of the trailer relative to the vehicle to determine the angle of the trailer relative to the vehicle about the coupling point by: populating a first matrix of static object location points corresponding with the edge of the trailer relative to the vehicle when the angle is known to be zero.” (See at least Taiana ¶¶ 18, 82, and 90-92, which disclose a trailer angle determination system that can calibrate itself when the trailer angle is assumed to be zero. An “essential matrix” is determined when the rotation is zero.)
“continuing to receive the object point location data and determining the position of the edge of the trailer relative to the vehicle when the angle is not known to be zero and populating a second matrix of dynamic object location points corresponding with the edge of the trailer relative to the vehicle.” (See at least Taiana ¶¶ 82 and 90-92, which disclose that once the system is calibrated, the essential matrix is modified. “This matrix encapsulates the rotation and translation of the camera between the current frame and the reference image.”
“and using the first and second matrices to calculate a rotation matrix for the static rotation points to the dynamic rotation points.” (See at least Taiana ¶¶ 91-105, which disclose that the essential matrix can be used with a vector, a quaternion, and the identity matrix to determine a “3×3 rotation matrix representing the unknown rotation (yaw, pitch and roll) of the trailer.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer detection system disclosed by Yu in combination with Kozak by using matrices of the object location points to determine a rotation matrix as taught by Taiana, because this method serves to “exploit the trailer's constrained motion to reduce the number of feature correspondences” required for the calculations, and “encapsulates the rotation and translation of the camera between the current frame and the reference image.” (See at least Taiana ¶¶ 20 and 92.)
	Regarding claim 9:
Yu in combination with Kozak and Taiana discloses the “system of claim 8,” and Taiana further discloses “wherein the rotation matrix is processed to derive the angle.” (See at least Taiana ¶¶ 91-105, which disclose that determining the rotation matrix is part of the process “to solve for the angle of the trailer.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer detection system disclosed by Yu in combination with Kozak by using a rotation matrix to determine the angle of the trailer as taught by Taiana, because this method serves to “exploit the trailer's constrained motion to reduce the number of feature correspondences” required for the calculations, and “encapsulates the rotation and translation of the camera between the current frame and the reference image.” (See at least Taiana ¶¶ 20 and 92.)
Regarding claim 16:
Yu in combination with Kozak discloses the “method of claim 11,” but does not specifically disclose the following limitations. However, Taiana does teach these limitations:
“wherein correlating the determined position of the edge of the trailer relative to the vehicle to determine the angle of the trailer relative to the vehicle about the coupling point includes: populating a first matrix of static object location points corresponding with the edge of the trailer relative to the vehicle when the angle is known to be zero.” (See at least Taiana ¶¶ 18, 82, and 90-92, which disclose a trailer angle determination system that can calibrate itself when the trailer angle is assumed to be zero. An “essential matrix” is determined when the rotation is zero.)
“continuing to receive the object point location data and determining the position of the edge of the trailer relative to the vehicle when the angle is not known to be zero and populating a second matrix of dynamic object location points corresponding with the edge of the trailer relative to the vehicle.” (See at least Taiana ¶¶ 82 and 90-92, which disclose that once the system is calibrated, the essential matrix is modified. “This matrix encapsulates the rotation and translation of the camera between the current frame and the reference image.”)
“using the first and second matrices to calculate a rotation matrix for the static rotation points to the dynamic rotation points.” (See at least Taiana ¶¶ 91-105, which disclose that the essential matrix can be used with a vector, a quaternion, and the identity matrix to determine a “3×3 rotation matrix representing the unknown rotation (yaw, pitch and roll) of the trailer.”
“and processing the rotation matrix is to derive the angle.” (See at least Taiana ¶¶ 91-105, which disclose that determining the rotation matrix is part of the process “to solve for the angle of the trailer.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer detection system disclosed by Yu in combination with Kozak by using matrices of the object location points to determine a rotation matrix and determine the angle of the trailer as taught by Taiana, because this method serves to “exploit the trailer's constrained motion to reduce the number of feature correspondences” required for the calculations, and “encapsulates the rotation and translation of the camera between the current frame and the reference image.” (See at least Taiana ¶¶ 20 and 92.)
	Regarding claim 20:
Yu in combination with Kozak discloses the “vehicle of claim 17,” but does not specifically disclose the following limitations. However, Taiana does teach these limitations:
“wherein the controller correlates the determined position of the edge of the trailer relative to the vehicle to determine the angle of the trailer relative to the vehicle about the coupling point by: populating a first matrix of static object location points corresponding with the edge of the trailer relative to the vehicle when the angle is known to be zero.” (See at least Taiana ¶¶ 18, 82, and 90-92, which disclose a trailer angle determination system that can calibrate itself when the trailer angle is assumed to be zero. An “essential matrix” is determined when the rotation is zero.)
“continuing to receive the object point location data and determining the position of the edge of the trailer relative to the vehicle when the angle is not known to be zero and populating a second matrix of dynamic object location points “This matrix encapsulates the rotation and translation of the camera between the current frame and the reference image.”)
“using the first and second matrices to calculate a rotation matrix for the static rotation points to the dynamic rotation points.” (See at least Taiana ¶¶ 91-105, which disclose that the essential matrix can be used with a vector, a quaternion, and the identity matrix to determine a “3×3 rotation matrix representing the unknown rotation (yaw, pitch and roll) of the trailer.”)
“and processing the rotation matrix to derive the angle.” (See at least Taiana ¶¶ 91-105, which disclose that determining the rotation matrix is part of the process “to solve for the angle of the trailer.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer detection system disclosed by Yu in combination with Kozak by using matrices of the object location points to determine a rotation matrix and determine the angle of the trailer as taught by Taiana, because this method serves to “exploit the trailer's constrained motion to reduce the number of feature correspondences” required for the calculations, and “encapsulates the rotation and translation of the camera between the current frame and the reference image.” (See at least Taiana ¶¶ 20 and 92.)
Claims 10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in combination with Kozak as applied to claims 1 and 11 above, and further in view of Hafner et al. (US 9,238,483 B2), hereinafter Hafner.
Regarding claim 10:

“wherein the controller receives the object point location data.” (See at least Yu ¶¶ 25 and 33, which disclose a controller that receives the image data collected by the sensor system.)
“and determines the position of the edge of the trailer relative to the vehicle.” (See at least Yu ¶¶ 7, 22, and 36, which disclose that “a feature detection and tracking module 314 identifies visual feature points 316,” and that the “visual feature points 316 may be, for example, the trailer wheels, the coupler 212, the trailer edges, or any other feature associated with the trailer 200.”)
Yu in combination with Kozak does not specifically disclose that the system “correlates the determined position of the edge of the trailer relative to the vehicle to determine the angle of the trailer relative to the vehicle during forward driving at a vehicle speed of less than 10 miles per hour.” However, Hafner does teach this limitation. (See at least Hafner col. 53 ll. 1-51, which disclose a hitch angle calibration process that can occur during certain conditions, such as the vehicle speed being below a threshold speed such as 10 mph.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer detection system disclosed by Yu in combination with Kozak by performing the hitch angle calibration process when the vehicle is traveling below a threshold speed such as 10 mph as taught by Hafner, because this helps “to ensure the hitch angle calibration routine is preformed when vehicle conditions are acceptable for such calculation,” since “the determination of reaching a value of substantially zero may be one or a combination of the value being within a close proximity to zero or the value being zero or substantially zero over a predetermined period of time,” and “the increment of time may be proportional to the filtered vehicle speed.” (See at least Hafner col. 53 ll. 1-51.)
	Regarding claim 13:
Yu in combination with Kozak discloses the “method of claim 11,” and Yu further discloses that “the initial edge detection process is completed prior to controlling the steering system of the vehicle to maintain the vehicle along the backing path.” (See at least Yu ¶¶ 22, 36, and 57, which disclose that after the system identifies the features including the trailer edge, the vehicle can be controlled “to autonomously maneuver along the tow vehicle path 500 in a reverse direction R so that the tow vehicle 100 hitches with the trailer 200.”)
Yu in combination with Kozak does not specifically disclose “wherein: receiving object point location data, determining the position of the edge of the trailer, and determining the angle of the trailer relative to the vehicle is initially carried out during an initial edge detection process during straight driving at a vehicle speed of less than 10 miles per hour.” However, Hafner does teach this limitation. (See at least Hafner col. 53 ll. 1-51, which disclose a hitch angle calibration process that can occur during certain conditions, such as the vehicle speed being below a threshold speed such as 10 mph.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer detection system disclosed by Yu in combination with Kozak by performing the hitch angle calibration process when the vehicle is traveling below a threshold speed such as 10 mph as taught by Hafner, because this helps “to ensure the hitch angle calibration routine is preformed when vehicle conditions are acceptable for such calculation,” since “the determination of reaching a value of substantially zero may be one or a combination of the value being within a close proximity to zero or the value being zero or substantially zero over a predetermined period of time,” and “the increment of time may be proportional to the filtered vehicle speed.” (See at least Hafner col. 53 ll. 1-51.)
	Regarding claim 14:
Yu in combination with Kozak and Hafner discloses the “method of claim 13,” and Yu further discloses the following limitations:
“wherein controlling the steering system of the vehicle to maintain the vehicle along the backing path also includes: receiving object point location data.” (See at least ¶¶ 25 and 33, which disclose a controller that receives the image data collected by the sensor system.)
“determining the position of the edge of the trailer.” (See at least Yu ¶¶ 7 and 36, which disclose that “a feature detection and tracking module 314 identifies visual feature points 316,” and that the “visual feature points 316 may be, for example, the trailer wheels, the coupler 212, the trailer edges, or any other feature associated with the trailer 200.”)
“and determining the angle of the trailer relative to the vehicle.” (See at least Yu ¶¶ 22 and 25, which disclose “estimating a trailer position, for example, a trailer angle and position relative to a tow vehicle.”)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Although Son et al. (US 2018/0121742 A1) was not referenced in the prior art rejections, it is still relevant to applicant’s disclosure, because it teaches a vehicle system for detecting trailer features including its edges and determining the angle of the trailer with respect to the vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.R.H./Examiner, Art Unit 3662       

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662